DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
	Applicant’s election of claims #1-13 in the reply filed on April 30, 2021 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

IDS
 	The IDS document(s) filed on October 17, 2019 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 1-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	

	As to claims 1 and 9, it is unclear if “wherein the first metal element is phase separated from a second metal element of the first magnetic layer and the second magnetic layer interfacing with the spacer layer” refers to the first metal element phase separated from a second metal element and the second magnetic layer or if the first metal element is phase separated from the second metal element, and the second magnetic layer interfaces with the spacer layer.  The Examiner assumes, due to antecedent basis, “the second magnetic layer interfacing with the spacer layer” is intended as a separate limitation from “wherein the first metal element is phase separated from a second metal element of the first magnetic layer”.  If the Examiner’s interpretation is correct, the Examiner suggests rewriting the limitation as “wherein the first metal element is phase separated from a second metal element of the first magnetic layer, and the second magnetic layer  interfaces with the spacer layer”.

No Prior Art Applied
 	No prior art has been applied to claims 1-13.  

 	As to claim 1, Hashimoto et al. (U.S. Patent Publication No. 2004/0201929 A1), hereafter “Hashimoto”, teaches in FIG. 17 a synthetic anti-ferromagnetic (SAF) layer 4 to serve as a pinned layer (paragraphs [0091], [0354]); a barrier layer 7 disposed on the SAF layer; a magnetic free layer 6 disposed on the barrier layer; wherein the SAF layer comprises a first magnetic layer and a second magnetic layer (paragraph [0213] teaches two or more magnetic 

 	However, Hashimoto does not teach “a spacer layer . . . sandwiched between the first magnetic layer and the second magnetic layer . . . and the second magnetic layer interfacing with the spacer layer” because spacer layer 9, while sandwiched between two opposing magnetic pinned layers is not sandwiched between the first and second magnetic layers of a single SAF layer 4 and Hashimoto instead teaches ruthenium as a spacer material between first and second magnetic layers (paragraph [0213]).  Additionally, Hashimoto does not teach the second magnetic layer interfacing with the spacer layer.

 	As to claim 9, similar reasoning applies and is not repeated for the sake of brevity.  No other prior art references were found.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829